NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted February 21, 2013
                                 Decided February 22, 2013

                                           Before

                                FRANK H. EASTERBROOK, Chief Judge 

                                WILLIAM J. BAUER, Circuit Judge

                                DAVID F. HAMILTON, Circuit Judge

No. 12‐2438

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Eastern District of Wisconsin.

       v.                                           No. 12‐Cr‐23

JOSE LUIS GONZALEZ‐LOPEZ,                           Rudolph T. Randa,
      Defendant‐Appellant.                          Judge.

                                         O R D E R

        Jose Gonzalez, a Mexican citizen, was removed from the United States in 2010 after
serving a two‐year prison term in Georgia for child molestation. See GA. CODE ANN.
§ 16‐6‐4(a)(1). He returned illegally ten months later and made his way to Wisconsin, where
he was arrested in January 2012 after a bar fight. Gonzalez was charged in the Eastern
District of Wisconsin with unlawful presence in the United States after removal. See 8 U.S.C.
§ 1326(a). He entered into a written plea agreement but did not waive his right to appeal as
part of that agreement. Instead, on the day before he pleaded guilty, Gonzalez filed with the
district court a “Waiver of Right to Appeal” purportedly relinquishing any appellate “claim
or issue in regards to sentencing . . . except as to any issue related to the court’s
consideration of sentencing disparities between fast‐track and non‐fast track program
districts.” This unilateral waiver was filed on March 8, but by then the United States
No. 12‐2438                                                                               Page 2


Attorney for the district had implemented a mandate from the Department of Justice
requiring every district to adopt a  “fast track” program for § 1326(a) prosecutions no later
than March 1. See Memorandum from Deputy Attorney Gen. James M. Cole to All
U.S. Attorneys, Dep’t Policy on Early Disposition or “Fast–Track” Programs (Jan. 31, 2012),
available at www.justice.gov/dag/fast‐track‐program.pdf; United States v. Anaya‐Aguirre,
No 11‐3675, 2013 WL 105869, at *8 n.1 (7th Cir. Jan. 10, 2013). Gonzalez’s conviction
disqualified him from the district’s new program, so at sentencing he argued that his
situation was “best analyzed under the previous regime” when the district did not have a
fast‐track program. Before that program was adopted, Gonzalez reasoned, he would have
been able to show that defendants convicted under § 1326(a) faced stiffer sentences in the
Eastern District of Wisconsin when compared to fast‐track districts. The district court did
not comment on this argument. The court sentenced Gonzalez to 36 months, well below the
guidelines imprisonment range of 46 to 57 months.

       Gonzalez has filed a notice of appeal, but his appointed lawyer asserts that the
possible appellate claims are frivolous and seeks to withdraw under Anders v. California, 386
U.S. 738, 744 (1967). Gonzalez has not responded to counselʹs motion. See CIR. R. 51(b). We
confine our review to the potential issues identified in counselʹs facially adequate brief.
See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

       Counsel first addresses whether Gonzalez could challenge the adequacy of the plea
colloquy or the voluntariness of his guilty plea. According to the lawyer, the district court
committed error (though not plain error) by saying nothing during the plea colloquy about
Gonzalez’s “stand‐alone” appeal waiver. A discussion of that waiver, counsel asserts, was
required by Rule 11(b)(1)(N) of the Federal Rules of Criminal Procedure.

        Counsel is mistaken. What the rule says is that a plea colloquy must encompass “any
plea‐agreement provision waiving the right to appeal.” FED. R. CRIM. P. 11(b)(1)(N) (emphasis
added). Rule 11 promotes voluntary guilty pleas by requiring judges to ask about
inducements and also establish that the defendant appreciates the consequences of pleading
guilty. Koons v. United States, 639 F.3d 348, 352 (7th Cir. 2011); United States v. Burnside, 588
F.3d 511, 522 (7th Cir. 2009). What Gonzalez calls an appeal waiver exemplifies the empty,
unenforceable promises we saw in Anaya‐Aguirre, 2013 WL 105869, at *8 n.3, and United
States v. Ramirez, 675 F.3d 634, 643–44 (7th Cir. 2011). This conditional pledge was ignored
during the plea colloquy since it’s not part of the parties’ bargain and could not have
induced, or affected the voluntariness of, Gonzalez’s guilty plea. See Burnside, 588 F.3d at
521; United States v. Logan, 244 F.3d 553, 557–58 (7th Cir. 2001). 
No. 12‐2438                                                                                 Page 3


       Beyond that, it was not necessary for appellate counsel to discuss Rule 11(b)(1)(N) or
any other aspect of the plea colloquy. In her Anders submission she tells us that Gonzalez
does not want his guilty plea set aside, so whether the district judge substantially complied
with Rule 11 is not a potential issue for appeal. See United States v. Konczak, 683 F.3d 348, 349
(7th Cir. 2012); United States v. Knox, 287 F.3d 667, 671–72 (7th Cir. 2002).

       Counsel is unable to identify an arguable basis for contesting the guidelines
calculations but does explore whether Gonzalez could argue that the district judge
committed procedural error by not mentioning his claim of fast‐track disparity. In counsel’s
view, a disparity argument would be frivolous because Gonzalez’s conviction for child
molestation disqualified him from the program adopted in the Eastern District of
Wisconsin. That reasoning would be valid if every district applied uniform criteria, but the
Department of Justice gave each district discretion to decide whether and to what extent
criminal history should be disqualifying. See Memorandum from Deputy Attorney Gen.
James M. Cole, at 3–4; United States v. Ojeda‐Texta, No. 10‐156, 2012 WL 4210292, at *1 (E.D.
La. Sept. 19, 2012). So exclusion from a fast‐track program based on nonuniform factors
arguably could still ground a claim of unwarranted disparity because district courts “must
take account of sentencing practices in other courts” as part of their analysis under 18 U.S.C.
§ 3553(a). Kimbrough v. United States, 552 U.S. 85, 108 (2007); see United States v.
Reyes‐Hernandez, 624 F.3d 405, 420 (7th Cir. 2010).

         We need not explore that question here, because Gonzalez did not establish
eligibility for a fast‐track sentence elsewhere. The only comparative information he supplied
was a memorandum drafted in 2005 by a federal prosecutor in Illinois; we expressed
skepticism in Ramirez about that dated submission, 675 F.3d at 641‐42, and its persuasive
value was eroded further when the Department of Justice updated its fast‐track
authorization. More importantly, though, Gonzalez’s plea agreement does not include an
enforceable appeal waiver as required for each fast‐track program from the “previous
regime” described in his sentencing memorandum. See Anaya‐Aguirre, 2013 WL 105869,
at *3, 8 n.3; Ramirez, 675 F.3d at 636, 643–44. That means his disparity claim was illusory,
and thus an appellate claim about its rejection would be frivolous. 

        Last, counsel evaluates whether Gonzalez could challenge his prison sentence as
unreasonable. But the term is below the guidelines range and thus presumptively
reasonable. Rita v. United States, 551 U.S. 338, 347 (2007); United States v. Jones, 696 F.3d 695,
699 (7th Cir. 2012); United States v. Liddell, 543 F.3d 877, 885 (7th Cir. 2008). Counsel has not
identified any ground to rebut this presumption, nor can we. The district court evaluated
the factors listed in 18 U.S.C. § 3553(a), including the seriousness of Gonzalez’s conviction
for child molestation and the special need for deterrence given that he returned to the
No. 12‐2438                                                                          Page 4


United States less than a year after his removal. These considerations, the court decided,
outweighed Gonzalez’s argument that he should be freed early to return to Mexico, where
he anticipates starting a business with his brother to provide for his family.

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.